DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species XXII in the reply filed on 09/27/2022 is acknowledged.

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Applicant has elected Species XXII, corresponding to figure 36. Therefore, in this species, the central aperture (claim 79) and the support member including a passage that opens at the central aperture (claim 81), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 69-81 and 85-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 69-81 and 85-88, claim 69 has been amended to recite an imaging element for imaging the tissue surface along the target tissue region while selectively directing the ablation energy. It is unclear how the imaging element selectively directs ablation energy. The specification is silent about this feature and it is unclear how the imaging element shown in the elected species would even be capable of directing ablation energy. The other claims depend from claim 69 and are therefore also indefinite.
Regarding claims 74-81, claim 74 recites a membrane and it is unclear what the relationship is between this membrane and the membrane recited in claim 69. Claims 75-81 depend from claim 74 and are therefore also indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 69-77, 79, 85 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lafontaine (US 5,902,328) in view of Wallace (US 2005/0222554).
Regarding claims 69, 74-77, 79, 85 and 86, Lafontaine discloses an apparatus with an expandable membrane (80, fig. 5), an energy delivery device extending within the expandable membrane (22) and an aperture in the membrane for directing ablation energy into tissue (96) by the fluid (abstract). Any of the apertures can be considered a central aperture which is less than the other diameter of the membrane. The apparatus further includes a fluid delivery lumen (40) and an energy generator (e.g. 20, fig. 1). Lafontaine does not disclose an imaging element within the membrane, the language following the structural recitation being understood as functional limitations (MPEP 2114(II)). However, using imaging elements is common in the art and Applicant has not disclosed how using an imaging element is critical or produces unexpected result.  Wallace discloses a medical device and discloses the use of a direct visualization device using a CCD camera or optic fiber within a viewing balloon filled with a transparent liquid ([0312]). Therefore, it would have been obvious to provide the fluid filled membrane of Lafontaine with an imaging element as taught by Wallace to produce the predictable result of allowing a user to observe and monitor an ablation procedure. This modification is understood to include transparent elements between the imaging element and the object imaged. Further, since a user can make choices about the ablation procedure based on the image data the imaging element is understood to therefore selectively direct the ablation energy.
Regarding claims 70-73, the apparatus of Lafontaine-Wallace as discussed above does not disclose the imaging element and energy delivery device are articulated by a robot. However, robotic articular is common in the art and Applicant has not disclosed that using a robot is critical or produces unexpected results. Wallace further discloses a tool is articulated by a robot (abstract, see also fig. 17 and [0172]), where if the entire device is articulated then so, naturally, are the elements comprising the catheter. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Lafontaine to include robotic articular as taught by Wallace to produce the predictable result of allowing a user to perform a medical procedure in a desired manner.

Claims 78, 80 and 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lafontaine and Wallace, further in view of Satake (US 2004/0172110).
Regarding claims 78, 80 and 81, the apparatus Lafontaine-Wallace does not disclose a support structure along which the energy delivery device spirals and which opens at the central aperture. However, using hollow support structures for energy delivery elements within membranes are common in the art and Applicant has not disclosed how using these elements is critical or produces unexpected results. Satake, for example, discloses a cardiac ablation apparatus which uses a hollow support structure (3) with an opening (i.e. the inside of the structure) at the distal end of a membrane (6), where an energy delivery element spirals along the support structure (8). The hollow support structure allows for the use of a guidewire (16). It has been held that the simple substitution of one known element for another, and the combination of known elements according to known methods to yield predictable results, is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lafontaine-Wallace with a hollow support structure that extends at least to the distal end of the membrane, and an energy delivery element that spirals along the support structure, both taught by Satake, that would produce the predictable result of allowing energy to be delivered through the fluid to tissue, and that would allow an operator options such as the use of a guidewire. 

Claims 87 and 88 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lafontaine and Wallace, further in view of Altshuler (US 2005/0154382).
Regarding claims 87 and 88, the apparatus of Lafontaine-Wallace does not disclose the use of a wireless transmitter or storage device for image data. However, wireless transmission and data storage are common in the art and Applicant has not disclosed that using these elements is critical or produces unexpected results. Altshuler discloses a medical device that uses imaging where the images are transmitted wireless and stored ([0113], [0038]). Therefore, before the application was filed, it would have been obvious to modify the apparatus of Lafontaine-Wallace to include wireless transmission and storage of images as taught by Altshuler to produce the predictable results of allowing a user to have access to the images after capture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794